 


110 HR 6933 IH: Digital Television Coupon Improvement Act
U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6933 
IN THE HOUSE OF REPRESENTATIVES 
 
September 17, 2008 
Mr. Platts introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To extend the expiration date of coupons issued under the digital television converter box program. 
 
 
1.Short titleThis Act may be cited as the Digital Television Coupon Improvement Act. 
2.Coupon expiration extension 
(a)AmendmentSection 3005(c)(1)(C) of the Digital Television Transition and Public Safety Act of 2005 (Public Law 109–171; 120 Stat. 24) is amended to read as follows: 
 
(C)No expirationAll coupons issued under this section shall expire at the close of March 31, 2009. . 
(b)Effective DateThe amendment made by subsection (a) shall apply to any coupon issued under section 3005 of Digital Television Transition and Public Safety Act of 2005 on or after the date enactment of such Act. 
 
